DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Claims 1 and 7 have been amended, no claims were canceled and/or added. Therefore, claims 1-3, 5-9 and 11-13 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 6-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Long (CN 104574813; provided in the IDS and machine translation is used) in view of Hogasten et al. (Hogasten; US 2016/0203694).
For claim 1, Long discloses a detection system [E.g. 0028: a radar light monitoring system includes an LED lamp 1, a server 5, and a radar module 2 and a wireless module 3], comprising: 
E.g. 0028: the radar module 2 is configured to collect reflected wave information of a distance between the LED lamp 1 on the ceiling and the head of the monitored object, 0029, 0039]; and 
a host [0028: server 5], connected to the at least one illumination device, and the host receiving the spatial information from the illumination device and transmitting a change of the spatial information to an emergency system [E.g. 0028: the radar module 2 is configured to collect reflected wave information of a distance between the LED lamp 1 on the ceiling and the head of the monitored object; the wireless module 3 is configured to The reflected wave information collected by the radar module 2 is sent to the server 5; the server 5 is configured to analyze the received reflected wave information, and compare the analysis result with a preset alarm condition, if it meets the alarm condition At this time, an alarm command is issued to the alarm device 6, and the alarm device 6 sounds an alarm after receiving the command],
wherein when the host transmits the change of the spatial information to the emergency system, the host simultaneously transmits the spatial information to the emergency system [E.g. 0020: the present invention provides a care system, which comprises: an indoor LED lamp disposed in the monitored object, passing through the LED lamp, compared with the prior art. The radar module and the wireless module collect the indoor active reflected wave information of the monitored object, and the server compares the reflected wave information with a preset safety index to generate a corresponding reminding instruction. The alarm device sends a corresponding reminder message to the guardian's monitoring terminal according to the reminder command. In this way, when the ward is in an indoor situation, such as a fall, the server can remind the guardian through the alarm device, thereby monitoring the ward, reducing the waste of human resources and paying attention to the protection of the privacy of the monitored object, 0028: The radar module 2 is electrically connected to the wireless module 3, and the radar module 2 is configured to collect reflected wave information of a distance between the LED lamp 1 on the ceiling and the head of the monitored object; the wireless module 3 is configured to The reflected wave information collected by the radar module 2 is sent to the server 5; the server 5 is configured to analyze the received reflected wave information, and compare the analysis result with a preset alarm condition, if it meets the alarm condition At this time, an alarm command is issued to the alarm device 6, and the alarm device 6 sounds an alarm after receiving the command].
Long fails to expressly disclose that the detection system, adapted to automatically report emergency situations including a disaster, the change of the spatial information includes a movement of an object within the building and a deformation of the building and that the spatial information including location where the disaster occurs.
However, as shown by Hogasten, it was well known in the art of detection systems to include a detection system, adapted to automatically report emergency situations including a disaster [0009-0012, 0024, 0092], a change of spatial information includes a movement of an object within the building [E.g. 0050: the motion detection sensor may be adapted to detect motion or movement by measuring change in speed or vector of an object or objects in a field of view, which may be achieved by mechanical techniques physically interacting within the field of view or by electronic techniques adapted to quantify and measure changes in the environment, 0010: the processing component may be adapted to process the infrared images of the areas of the structure to detect one or more persons present in the areas of the structure, determine if at E.g. 0009: infrared camera system may include a transmitter for wirelessly transmitting a homing beacon signal to locate the infrared camera system in event of a disaster. The infrared camera system may include a motion detector for detecting motion in the areas of the structure in event of a disaster including at least one of an earthquake, explosion, and building collapse, 0012: The infrared image sensor may be affixed to a structural object of the structure to provide a view of the one or more areas of the structure. Detecting disastrous events includes one or more of flooding, fire, explosion, earthquake, and building collapse, 0092: In the emergency mode of operation, the location component 170, 370 is adapted to transmit a homing beacon signal to facilitate locating the system 100, 300, respectively, in a disastrous event, such as in the event of sensed smoke or fire and/or partial or complete collapse of a building…; 0024] and that the spatial information including location where the disaster occurs [E.g. 0025-0026, 0053, 0071-0072, 0092, 0094, 0101, 0104].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Long with the teaching of Hogasten in order to provide increase the safety to the occupants of the building by also monitoring the building structure and any abnormal internal activities and reporting it instantly.
For claim 2, Long discloses wherein the host comprises a decision unit [E.g. 0028:  the server 5 is configured to analyze the received reflected wave information, and compare the analysis result with a preset alarm condition, if it meets the alarm condition At this time, an alarm command is issued to the alarm device 6], and the host transmits the spatial information to the emergency system through the decision unit according to the change of the spatial E.g. 0028: The radar module 2 is electrically connected to the wireless module 3, and the radar module 2 is configured to collect reflected wave information of a distance between the LED lamp 1 on the ceiling and the head of the monitored object; the wireless module 3 is configured to The reflected wave information collected by the radar module 2 is sent to the server 5; the server 5 is configured to analyze the received reflected wave information, and compare the analysis result with a preset alarm condition, if it meets the alarm condition At this time, an alarm command is issued to the alarm device 6, and the alarm device 6 sounds an alarm after receiving the command].
For claim 6, Long discloses [E.g. 0009: the radar module is preferably a 24 GHz millimeter wave radar component produced by Matsushita]
For claim 7, is interpreted and rejected as discussed with respect to claim 1.
For claim 8, is interpreted and rejected as discussed with respect to claim 2.
For claim 12, is interpreted and rejected as discussed with respect to claim 6.
For claim 13, Long discloses wherein the spatial information is transmitted to the host by using Bluetooth, Wifi or a ZigBee transmission protocol [E.g. 0010: the wireless module is any one of WIFI, infrared, Bluetooth, zigbee or mobile network].

4	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Hogasten and further in view of Yanagihara et al. (Yanagihara; US 2011/0298652).
For claim 3, Long in view of Hogasten fails to expressly disclose wherein a number of the at least one illumination device is plural, the host comprises a processor, and the processor integrates a plurality of spatial information obtained from the radars of the illumination devices.
E.g. 0010, 0099-0100, abstract].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Long in view of Hogasten with the teaching of Yanagihara in order to enable monitoring more locations and thereby expand the overall monitored area, also it is merely combining prior art elements according to known methods to yield predictable results.
For claim 9, is interpreted and rejected as discussed with respect to claim 3.
	
5.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Hogasten and further in view of Pederson et al. (Pederson; US 2002/0105432).
For claim 3, Long in view of Hogasten fails to expressly disclose a backup power supply for supplying power to the at least one illumination device when utility power is cut off. 
However, as shown by Pederson, it was well known in the art of supplying power to include a backup power supply for supplying power to at least one illumination device when utility power is cut off [E.g. 0515-0521, 0588-0591, and 0047].
It would have been obvious to one of ordinary skill in the art of mail service before the effective filling date of the claimed invention to modify Long in view of Hogasten with the teaching of Pederson in order to provide a backup power source to the system in case there is a power supply disruption and thereby improve the overall system, also it is merely combining prior art elements according to known methods to yield predictable results.


Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689